HOBBY, Judge.
The appellants, S. J. Hicks and others, filed a petition in June, 1888, in the Probate Court of Rusk County to set aside an approval by that court made in March, 1887, of a claim of $648 held by the appellee, Mrs. E. J. Oliver, against the estate of her deceased husband R. W. Oliver, then being administered by her in said court.
It was sought to vacate the approval of the claim upon the alleged grounds that the appellants were distributees of said estate and had no actual notice of the filing of the claim; that it was not a just demand against the estate, the only proof thereof being the affidavit of appellee; and further that the approval had been procured by fraud. At the December term, 1888, judgment was rendered in favor of appellee, from *235which appellants appealed to the District Court of the county. Judgment was rendered also in that court for appellee.
Among other findings of fact-the court found that the claim was approved by the County Court of Rusk County on the 10th of March, 1887, and that such approval had not been shown to have been procured by fraud.
Among the legal conclusions deduced from the facts found were the following: That the action of the County Court in approving the claim had the effect of a final judgment, and that after the close of the term at which the claim was approved the County Court had no power to set it aside unless the approval had been procured by fraud, or the court was without jurisdiction, or there were other circumstances rendering the approval void. And it was also found that the allegations of fraud not having been established by evidence the defendant was entitled to judgment..
This appeal is prosecuted from that judgment.
There is no statement of facts in the record. The first assignment is-that “the court erred in its conclusion of law that the County Court had no jurisdiction to correct the account of an administrator during the pendency of the administration and to modify or reform its action on same.”' Hnder this assignment it is claimed that the County Court has jurisdiction to correct any error which it has been induced to commit by the actual fraud of the administrator of the estate. We see nothing in the-conclusion found by the court inconsistent with the foregoing proposition. If or did the court find that the County Court was without power to “correct the account of an administrator while the administration was pending and to modify or reform its action on same.”
The conclusion found by the court, and of which it is inferred appellants complain, is as follows: “ That after the term at which said claim was approved the court had no power to set aside the approval of said claim—I mean the County Court—unless said approval was obtained by fraud, or the giving of said approval was without jurisdiction or was under circumstances that would render the judgment void.” We understand this to be a correct statement of the law upon this subject, and that it is in accord with the rule laid down in Heath v. Layne, 62 Texas, 694.
The seventh and eighth assignments are that the court erred in not examining into the correctness and justness of defendant’s claim, “'and erred in rendering judgment for defendant.” As the court found that the “ approval of appellee’s claim by the County Court had the effect of a final judgment,” and that it could only be inquired into or set aside for fraud in obtaining it, and further found that appellants had shown no fraud as. alleged in their petition, there was no further inquiry to be made with respect to its “correctness and justness,” and the judgment was properly rendered for the defendant, appellee here.
*236• There being in our opinion no error in the j udgment, we think it should be affirmed.

Affirmed.

Adopted October 21, 1890.